         Case 1:20-cv-03492-LGS Document 24 Filed 08/03/20 Page 1 of 1



                                   THE LAW OFFICES OF

                             M.L. ZAGER, P.C.
461 Broadway-P.O. Box 948                              JACOB R. BILLING
Monticello, New York 12701                             ROBERT B. HUNTER
(845) 794-3660; (845) 794-3919 (fax)                   JOSEPH LOUGHLIN
                                                       MICHAEL L. ZAGER, Of Counsel
                                                       MICHAEL D. BAER (NY. NJ)

                                         August 3, 2020

The Honorable Lorna G. Schofield
Southern District of New York
500 Pearl Street
New York, NY 10007

                        Re:   G & G Closed Circuit Events LLC v. Geraldo Pacheco, et al.
                        U.S.D.C. SD.NY Case No. 20-cv-3492-LGS

Dear Judge Schofield:

My firm and I represent Plaintiff G & G Closed Circuit Events, LLC ("Plaintiff') in the above­
referenced matter.

Please be advised that the Summons and Complaint was served upon Alge & Deluca, LLC on
6/2/2020 their answer was due 6/23/2020. No answer has been interposed. The Summons and
Complaint was also served upon Geraldo Pacheco on 6/26/2020 and his answer was due
7/17/2020. No answer has been interposed.

This letter is to request an adjournment of the Initial Pre Trial Conference presently scheduled
for August 6, 2020 at 10:50 AM until September 3, 2020 at 10:50 AM. Plaintiff will file its
order to show cause for default judgment against each defaulting defendant on or before August
27, 2020. The adjournment will allow time for our office to obtain executed supporting
documents from our client.

Respectfully submitted.
                                       M.L. ZAGER, P.C.
                                        Isl
                                     By: Robert B. Hunter
RH    Application GRANTED. The initial pretrial conference scheduled for August 6, 2020, is adjourned
      to September 3, 2020, at 10:50 a.m. If Defendants have not appeared, Plaintiff shall file its
      default judgment materials as required by the Individual Rules, Attachment A, by August 27,
      2020.

      Plaintiff shall serve a copy of this Order and the Order at Dkt. No. 21 on Defendants and file
      affidavits of service no later than August 7, 2020.

      Dated: August 3, 2020
             New York, New York
